Clark, C. J.,
dissenting. The plaintiffs testified that they bought tickets, went across the street, still on the defendant’s premises, and bought a muskmelon, and the train starting, they ran and got upon the platform of the baggage car, and *268the assistant ticket agent of the defendant testified that the “tickets were all right.” There is no evidence whatever to contradict this, and his Honor in his charge said: “I understand that counsel for both sides do not substantially disagree as to the facts of the first issue (‘were plaintiff’s passengers ?’) ; they say that this is a deduction of law from the whole of the cause, so upon the evidence I advise you that yon answer the first issue ‘Yes.’ ” The counsel do not appear to have corrected or objected to this statement of the Judge at the time, as they should have done if they did not assent thereto, nor could they have shown any contradiction in the evidence as to the first issue. Their exception, entered after the trial, is clearly to the conclusion of law that those facts made the plaintiffs passengers, but in this there is no merit. The defendant’s brief expressly says: “The Court was asked to instruct the jury that the plaintiffs were not passengers in contemplation of law” — thus concurring in the uncontradicted testimony as to the purchase of the tickets, but going on to argue that, being on the platform, the plaintiffs were not in law entitled to be treated as passengers, and therefore that the Judge instructed the jury wrongly upon the first issue. In both briefs filed by the defendant it is stated that the plaintiffs bought tickets, and the argument is that the Judge charged wrongly on that issue because the plaintiffs were not in the car.
Whether, in the absence of this direct and uncontradicted evidence that the plaintiffs bought tickets, and the ticket agent’s evidence that the tickets were “all right,” there would be a presumption that the plaintiffs were or were not passengers because of their being on the platform and not in the car, is a difficult question, and one which does not arise on the first issue upon this evidencee. The tickets were conclusive evidence that they were passengers. The Code, section 1963. How far the company should be excused for the *269conductor’s mistake in jumping to the conclusion that the plaintiffs were not passengers because they were on the platform and not in the car, is a matter to be urged, and doubtless was urged, to the jury on the third issue as to the measure of damages. But such mistaken inference by the conductor did not and could not destroy the effect of the uncontradicted evidence that the plaintiff had bought and paid for and had “all-right tickets,” and were in fact on the train, in consequence, as passengers. There could therefore be no error in the view taken by the Judge as to the first issue. The plaintiffs both say they showed the conductor their tickets. He denies this but does not say they did not have tickets, nor does he testify that he asked for their tickets before he pulled them off the train while it was in motion, as he himself testifies. This was a violation of The Code, section 1962, and also of the rule of the company, No. 442, which was in evidence.
The following citations are from the very excellent brief filed by the plaintiffs’ counsel and are exactly in point: Section 1963 of The Code says that “on the due payment of freight or fare, legally authorized therefor,” railroads “shall take, transport and discharge such passengers.” As between the conductor and passenger and the right of the latter to travel, the ticket produced must be conclusive evidence. Frederick v. Railroad, 37 Mich., 342, 26 Am. Rep., 531; Hufford v. Railroad, 53 Mich., 118. In Creed v. Railroad, 86 Pa. St., 139, 27 Am. Rep., 693, the plaintiff was travelling on a passenger train and on a car “not intended for use of passengers,” and in a suit for damages it was held that the plaintiff was prima facie a passenger, though violating the rules of the company. Brooks v. Railroad, 57 Pa. St., 346; Thompson Carriers of Passengers (1880), 51. Irregularity in boarding the train does not sever the relationship of carrier and passenger. Smith v. Railroad, *27018 N. Y. Supp., 759. To get upon tbe platform of a baggage car does not sever the relationship nor subject the passenger to the assaults of the conductor. Neither the carrier nor its employees can assume that a person on any car of a passenger train is a trespasser, merely because he is not in one of the cars provided for and usually occupied by a passenger. Railroad v. Williams (Texas), 40 S. W., 350. In that case the plaintiff was on the front platform of a baggage car and had not paid his fare. In Martin v. So. Ry. Co. (this same defendant), 51 S. C., 150, quoting and approving Williams’ case, it is decided that “when one having a ticket, and with the intention to ride as a passenger, goes upon the train upon which his ticket entitles him to ride as such, even if he board the train at an unusual time and at an unusual place, he is entitled to the rights of a passenger, at least to the extent of not being mistreated by the employees of the company.” In Compton v. Railroad, 34 N. J. Law, 134, the plaintiff had a ferry ticket, but instead of passing through the small gate, which was for passengers, he entered the ferry through the large gate intended for horses and vehicles, and in doing so violated the rules of the company. Eor this offense he was seized by the collar and jerked from the railing and dragged from the boat, not while the boat toas moving, however. Chief Justice Beasley, in writing the opinion of the Court, says: “This agent of the railroad company had no right to expel this plaintiff from the' boat without first informing him of the existence of the regulation of the company; nor had he any right to touch his person without first notifying him that unless he left the boat he would resort to such extreme means to put him off. The facts stand thus: A passenger is told by a subordinate officer of a railroad company to- get off a boat; the passenger replied, T will not, I have a ticket’; the reply is, Tt makes no difference, you must get off *271here,’ and without more ado, he is seized by the collar and in the presence of many onlookers he is ignominiously expelled. I do not see but all reasonable men must unite in condemnation of such precipitate violence and indignity.” In order to make Compton’s case exactly like the case at bar the boat should have started off and then the plaintiff seized and thrown into the water. The learned Chief Justice further says that “these agents of incorporated companies must be taught that personal violence must not be used except as a last resort and, after explicit notification.'”